Citation Nr: 1342561	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for left hand median nerve focal neuropathy (carpal tunnel syndrome) for the period prior to June 30, 2009.

4.  Entitlement to a rating in excess of 30 percent for left hand median nerve focal neuropathy (carpal tunnel syndrome) for the period from June 30, 2009.

5.  Entitlement to a rating in excess of 10 percent for right hand median nerve focal neuropathy (carpal tunnel syndrome).  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the RO.  

In September 2013, the Board remanded this appeal for further development.  The RO substantially complied with the remand directives and the case has since returned to the Board.  

Additional evidence was received at the Board following the September 2013 Supplemental Statement of the Case (SSOC).  In his response to the SSOC, the Veteran waived RO consideration of additional evidence.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.






FINDINGS OF FACT

1.  The disability picture related to peripheral neuropathy of the right lower extremity does not more nearly approximate moderate incomplete paralysis of the sciatic nerve.  

2.  The disability picture related to peripheral neuropathy of the left lower extremity does not more nearly approximate moderate incomplete paralysis of the sciatic nerve.  

3.  For the period prior to June 30, 2009, the disability picture related to left hand median nerve focal neuropathy (carpal tunnel syndrome) more nearly approximates moderate incomplete paralysis of the median nerve.  

4.  The disability picture related to left hand median nerve focal neuropathy (carpal tunnel syndrome) does not more nearly approximate severe incomplete paralysis of the median nerve.

5.  The disability picture related to right hand median nerve focal neuropathy (carpal tunnel syndrome) more nearly approximates moderate incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

3.  For the period prior to June 30, 2009, the criteria for a 30 percent rating for left hand median nerve focal neuropathy (carpal tunnel syndrome) are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  

4.  The criteria for a rating in excess of 30 percent for left hand median nerve focal neuropathy (carpal tunnel syndrome) are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

5.  The criteria for a 20 percent rating for right hand median nerve focal neuropathy (carpal tunnel syndrome) are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8515.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in August 2006, September 2009, and June 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates and was notified of applicable rating criteria throughout the appeal period.  The claims were most recently readjudicated in the September 2013 SSOC.  

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  The Social Security Administration (SSA) decision is of record.  Complete SSA records were requested; however, the response received in December 2012 indicates that these records were destroyed and are no longer available.  VA examinations dated in June 2007, June 2009, and May 2011 addressed the severity of the Veteran's peripheral neuropathy.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  The examinations are adequate and further examination is not needed.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. 
§ 3.159.

Factual Background

The Veteran underwent a VA neurology consult in June 2006.  He reported that about 2 years prior he started with numbness sensation in the toes that slowly progressed to include the calves.  After that he started with numbness of the fingers, but without pain or weakness.  He takes Neurontin which improved his lower extremity pain and numbness.  Motor examination was 5/5 in the upper and lower extremities bilaterally.  There was essentially good strength except in the feet.  There was inconsistent decreased sensation in the left side to pinprick and decreased vibration in feet.  Reflexes were 2+ in the upper extremities.  Patellar reflexes were +2 bilaterally, Achillian reflexes were 0 bilaterally, and Babinski was absent bilaterally.  Gait was normal, although he had difficulty walking on the tips of his feet.  Neurontin was increased.  

A July 2006 private medical record indicates that neurological examination was consistent with neuropathy.  Reflexes were 2+ in the upper and lower extremities.  Strength was 5/5 in the upper and lower extremities.  There was no specific muscle weakness and muscle tone was normal.  Light touch was normal but pinprick was decreased in stocking glove distribution.  

VA records indicate that nerve conduction studies of the upper extremities were completed in June 2007.  These showed bilateral carpal tunnel syndrome with no evidence of superimposed peripheral neuropathy.  

The Veteran underwent a VA peripheral nerves examination in June 2007.  He complained of bilateral hand swelling, numbness, weakness, and muscle cramps.  The symptoms were similar in the lower extremities.  On physical examination, there was some weakness of the wrist flexors (4/5), extensors (4/5), and hand grip (4/5) on both sides.  Motor function was otherwise normal.  Sensation of the right and left upper extremities was decreased to light touch.  Left tricep reflex was 1+.  There was no muscle atrophy or abnormal muscle tone or bulk.  Diagnosis was bilateral carpal tunnel syndrome and no evidence of peripheral neuropathy in the upper extremities.  The examiner described the muscle weakness in both hands as mild.

The Veteran underwent private nerve conduction studies in November 2007.  The study was compatible with bilateral median nerve focal neuropathy at the wrist (carpal tunnel syndrome) and mild sensory motor demyelinating peripheral polyneuropathy.  The study showed similar results when compared to previous studies performed (April 2005 and September 2005) except for some worsening of the left carpal tunnel syndrome.  

A May 2008 primary care note indicates that the Veteran underwent a diabetic foot examination.  Pulses were present in both feet and sensation was normal.  In February 2009, sensation to monofilament testing was decreased in both feet.  In February 2010, sensation was reported as normal in both feet (right and left foot preserved) with no loss of protective sensation.  

The Veteran underwent a VA peripheral nerves examination in June 2009.  He reported diabetic neuropathy progressively worsening.  Current treatment included Gabapentin and Tramadol.  He reported grip weakness, and pricking and electrical shocks.  Physical examination showed muscle strength in the upper extremities 4/5.  There was decreased vibration and light touch in the upper and lower extremities bilaterally.  Reflexes were 2+ in the upper and lower extremities.  Babinski reflex was normal on both sides.  There was some loss of left thenar eminence muscle bulk due to atrophy.  Diagnosis was diabetic peripheral neuropathy mild sensory in lower extremities and mild sensory motor in uppers, worse in left due to atrophy of thenar eminence, dominant hand.  

A June 2009 private medical statement indicates that the Veteran has numbness, pain and paresthesias of pins and needles type sensation at both upper and lower extremities.  His neuropathy has been aggravating, limiting most of his activities.  

In his May 2010 notice of disagreement, the Veteran reported that he is restricted due to his peripheral neuropathy and that he cannot walk long distances.  

The Veteran underwent a VA diabetes examination in May 2011.  He reported intermittent numbness in the hands and feet and weakness in his grip.  He also has a needle-like sensation in his feet.  On physical examination, reflexes of the upper and lower extremities were 2+ and Babinski reflexes were normal.  Sensory examination of the right and left upper extremities was normal.  Sensory examination of the lower extremities showed decreased vibration, pinprick, and light touch.  Motor examination was 5/5 in the bilateral upper and lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Diagnoses included moderate carpal tunnel syndrome of both upper extremities and peripheral neuropathy of both lower extremities.  The examiner further noted that the symptoms related to these entities have remained stable as compared to the June 2009 peripheral nerves examination.  

A June 2011 private medical record notes neuropathy with tingling and numbness of the feet during the day.  Neurontin was increased.  

A September 2011 private geriatric assessment shows that pulses were present in both foot and sensation was preserved to monofilament testing.  The Veteran was "risk category 1" - impending for risk, no loss of protective sensation, have deformity.  

A March 2012 private geriatric assessment shows that pulses were present but decreased in both feet.  Sensation was preserved to monofilament testing.  The Veteran was "risk category 0" - no risk, no loss of protective sensation or deformity.  

Nerve conduction studies of the upper extremities in April 2013 showed mixed sensorimotor polyneuropathy with overlapping severe right and moderate left carpal tunnel syndrome.  

A June 2013 VA record indicates that the Veteran had bilateral carpal tunnel syndrome improved with injection and therapy.  He was using the cock up splint at night.  He still had numbness of the left hand with weakness and was more symptomatic on the left.  On physical examination, he could oppose both thumbs.  Tinels was positive.  Strength was 4-/5 on the left and 4+/5 on the right.  

VA records dated in July 2013 indicate that a complete foot evaluation was done.  There was some weakness in both extremities, greater in the left.  Pulses were well detected.  Loss of protective sensation was noted.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 28 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120 - 4.124a (2013).  The RO evaluated the Veteran's upper extremities pursuant to Diagnostic Code 8515 and his lower extremities pursuant to Diagnostic Code 8520.  These codes appear appropriate.  

Under Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve for both the major and minor extremity; moderate incomplete paralysis of the median nerve warrants the assignment of a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; severe incomplete paralysis warrants the assignment of a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  Complete paralysis of the median nerve warrants the assignment of a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis of the median nerve contemplates such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The rating schedule also provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2013). 

The words "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013). 

Peripheral neuropathy of the lower extremities

In August 2005, the RO granted service connection for peripheral neuropathy of the right and left lower extremities.  Each extremity was assigned a 10 percent evaluation effective June 20, 2005.  In July 2006, the Veteran submitted a claim for increase.  In October 2006, the RO continued the assigned 10 percent evaluations for the lower extremities.  The Veteran disagreed and perfected this appeal.  

The Veteran reports various lower extremity symptoms, to include numbness, pain, tingling, etc.  He also reported difficulty walking long distances.  The Veteran is competent to report his symptoms and the Board has no reason to doubt his credibility.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

Objective findings show that the Veteran's peripheral neuropathy of the lower extremities is manifested by decreased sensation in the feet and some weakness in the lower extremities and feet.  Notwithstanding, motor strength is typically described as 5/5.  With the exception of the June 2006 neurology consult, lower extremity reflexes are shown as 2+.  There is no evidence of muscle atrophy of the lower extremities and the June 2009 examiner described the Veteran's peripheral neuropathy of the lower extremities as mild.  

On review, the overall findings appear consistent with mild incomplete paralysis of the sciatic nerve and even with consideration of the Veteran's reported symptoms, the disability picture does not more nearly approximate moderate incomplete paralysis of the sciatic nerve in either extremity.  Uniform ratings are warranted and the Board finds no basis for assigning greater evaluations at any time during the appeal period.  See Hart.  In other words, the appellant's lower extremity neuropathy is primarily sensory without decrease in strength or the motor system.  Such manifestations are indicative of no more than a mild neuropathy.  See 38 C.F.R. § 4.124a.  Although he is competent to report that he is more severely disabled, we conclude that the objective findings prepared by a skilled examiner are more probative and credible than the lay evidence.

Median nerve focal neuropathy of the upper extremities

In March 2006, the RO granted service connection for median nerve focal neuropathy (carpal tunnel syndrome) of the left and right hands.  Each hand was assigned a 10 percent evaluation from September 27, 2005.  In July 2006, the Veteran submitted a claim for increase.  In October 2006, the RO continued the 10 percent evaluations assigned.  The Veteran disagreed and perfected this appeal.  

In October 2010, the RO increased the evaluation for the left hand to 30 percent from June 30, 2009.  

Evidence of record shows that the Veteran is left-handed.  Thus, his left upper extremity is the major extremity.  See 38 C.F.R. § 4.69 (2013).

	i. Left hand

Following review of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria for a 30 percent evaluation during the entirety of the appeal period.  Thus, a uniform rating is warranted.  See Hart.  In making this determination, the Board notes that the increase to 30 percent was apparently based on the findings shown in the June 2009 examination.  See Rating Decision dated October 2010.  

In reviewing the records, the referenced symptoms appear to have been present for an extended period of time and did not first manifest themselves at the June 2009 examination.  For example, grip weakness was shown in June 2007.  The November 2007 nerve conduction studies showed some worsening of the left carpal tunnel syndrome.  Considering all evidence, the disability picture prior to June 30, 2009 is consistent with moderate incomplete paralysis of the median nerve.  

In determining whether an evaluation greater than 30 percent is warranted, the Board acknowledges the Veteran's reports of pain, tingling, reduced grip strength, etc.  Objectively, there is evidence of some weakness and decreased sensation.  There was also "some loss" of the thenar eminence muscle bulk shown on examination in June 2009.  There is no indication that the atrophy was severe or considerable.  The May 2011 examination did not note atrophy and carpal tunnel syndrome was described as moderate.  Nerve conduction studies in April 2013 also showed moderate carpal tunnel on the left.  VA records in June 2013 indicate the Veteran was undergoing physical therapy and although he was more symptomatic on the left, he could oppose his thumb and strength was 4-/5.  These findings are not found to more nearly approximate severe incomplete paralysis of the median nerve and an evaluation greater than 30 percent is not warranted.  

	ii. Right hand

In reviewing the evidence, the Veteran's left (major) hand is typically shown to be more symptomatic.  Notwithstanding, there is evidence of decreased sensation and some weakness in the right hand.  With the exception of the thenar eminence atrophy shown on the left, and minor differences in strength and reflexes, the findings are fairly similar as to each extremity.  In May 2011, carpal tunnel syndrome was described as moderate in both upper extremities.  Resolving reasonable doubt in the Veteran's favor, the Board finds the disability picture to more nearly approximate moderate incomplete paralysis of the median nerve.  Thus, a 20 percent rating is warranted for the minor extremity.

In determining whether a rating greater than 20 percent is warranted, the Board acknowledges the April 2013 nerve conduction study which showed overlapping severe carpal tunnel syndrome on the right.  Findings of severe disability on the right are not otherwise shown throughout the record.  In June 2013, strength was shown as 4+/5 on the right, there was no atrophy, and he could oppose his thumb.  The overall evidence does not more nearly approximate severe incomplete paralysis of the median nerve on the right.  Accordingly, the Board finds no basis for assigning a rating greater than 20 percent at any time during the appeal period.  See Hart.



Extraschedular consideration

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology with regard to the issues decided herein.  The applicable rating criteria consider the Veteran's reported symptoms and clearly contemplate the neurological impairment associated with his disability picture.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As each disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Veteran has repeatedly indicated that he is unable to work due to service-connected disability and has submitted claims for TDIU.  In December 2011, the VA examiner indicated that the Veteran was not unemployable due to diabetes and associated complications and that he should be able to do a light duty job of sedentary type with certain precautions.  The claim was denied in December 2012 and not appealed by the Veteran.  The Board finds no basis for inferring an additional claim at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

For the period prior to June 30, 2009, a 30 percent rating, and no more, for left hand median nerve focal neuropathy (carpal tunnel syndrome) is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period from June 30, 2009, a rating in excess of 30 percent for left hand median nerve focal neuropathy (carpal tunnel syndrome) is denied.  


A 20 percent rating, and no more, for right hand median nerve focal neuropathy (carpal tunnel syndrome) is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


